DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caplin (US PgPub #2008/0237399).
For Claim 1, figures 4, 12, and 13 and Claim 1 of Caplin ‘399 disclose a method of deploying a constellation of satellites, the method comprising the following steps: using a single launch vehicle to deploy a plurality of satellites at a same initial altitude on a same initial orbit (1206); controlling the satellites in such a manner that, depending on the initial orbit, an altitude of some of the satellites is modified (1214) while an inclination relative to an equatorial plane and a type of trajectory, of the some of the satellites, remains identical so that each satellite reaches a drift altitude selected from a drift set, with orbits of various satellites shifting relative to one another at respective drift altitudes under an effect of a gravity potential of the Earth; and controlling the satellites in such a manner as to be moved sequentially in order to reach a same final altitude (1220), the sequential movement being performed in such a manner that the satellites describe final orbits having trajectories having trajectories with a same angle of inclination relative to the equatorial plane, a same apogee point and a same perigee, and the same final altitude but presenting distinct longitudes of ascending nodes, wherein the final orbits of the satellites are angularly offset relative to one another about the Earths’ axis of rotation, and wherein the final orbits present a constant angular offset between two successive final orbits.
For Claim 4, figures 4, 12, and 13, paragraph [0062 and 0075], and Claim 1 of Caplin ‘399 disclose that the drift set comprises a high drift altitude and a low drift altitude, having respectively an altitude that is higher and an altitude that is lower than the initial altitude.
For Claim 5, figures 4, 12, and 13 and Claim 1 of Caplin ‘399 disclose that the starting altitude, the height drift altitude, the low drift altitude, and the final altitude lie in the range of 150-75000 km.
For Claim 6, figures 4, 12, and 13 and Claim 1 of Caplin ‘399 disclose that the final altitude of the satellites lies between the initial altitude and the low drift altitude.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplin (US PgPub #2008/0237399) in view of Applicant Admitted Prior Art (AAPA).
For Claims 7-9, while Caplin ‘399 discloses an initial orbit of 200-400 km and a parking orbit of 1200-1800 km and the ability to change the orbit of the various satellites to any desired altitude using thrusters, it is silent about the specific altitudes claimed for the starting altitude, high drift altitude, low altitude and final altitude.  However, the AAPA teaches that it is well known in the art to place satellites in the claimed ranges based on known satellite orbits.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Caplin ‘399 with well-known altitude heights of common orbits as taught by AAPA in order to provide a desired orbit for communication.

Response to Arguments
The Applicant did not file arguments with the RCE as such the Examiner is reiterating arguments from the AFCP.  The amendments to the claims to add that the final orbit of the satellites have the same apogee point and perigee point does not put the application in condition for allowance. The rejection still holds that Caplin '399 discloses all of the claimed subject matter. Caplin '399 discloses releasing a plurality of satellites, allowing for drift and then using propulsion to place the satellites in the same final orbit having the same apogee and perigee points along with inclination so that the difference in the orbits is just the nodal separation from the drift as claimed. An apogee and perigee are the same as an apogee point and a perigee point and an apogee is by definition the farthest point in an orbit and a perigee is the closest point in an orbit.  In addition, the Examiner would like to point out that no agreement was reached in the interview of 12/16/ 2020 as falsely stated by the Applicant in the remarks of 12/29/2020. In that interview the Examiner held that Caplin '399 discloses the claim language as detailed in the final rejection of 10/08/2020 and Caplin ' 399 would still read on the amendments of 12/29/2020. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/23/2021